United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0388
Issued: April 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 23, 2015 appellant timely appealed an October 28, 2015 merit decision and
a November 25, 2015 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has a ratable impairment of the left upper extremity
and bilateral lower extremities; and (2) whether OWCP properly denied further merit review
pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence with her appeal. The Board is precluded from reviewing any evidence
that was not in the case record at the time OWCP issued its final decision. 20 C.F.R. § 501.2(c)(1). Therefore, this
additional evidence cannot be considered by the Board.

FACTUAL HISTORY
This case has previously been before the Board.3 Appellant, a 59-year-old former sales
and service associate, has an employment-related bilateral foot condition and a consequential left
shoulder injury. Her bilateral foot condition initially arose on or about May 1, 2004
(xxxxxx163). Appellant sustained a subsequent work-related bilateral foot injury on or about
March 30, 2009 (xxxxxx970). Her accepted conditions include bilateral plantar fasciitis,
foot-related chronic pain syndrome, and left rotator cuff tear.4 Appellant last worked in May
2009, and received a disability retirement effective July 13, 2009.
Appellant has received multiple schedule awards. On June 27, 2008 she received a
schedule award for two percent permanent impairment of the left leg due to a hind foot inversion
deficit. The award was based on the then-applicable fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (2001). By
decision dated September 16, 2009, OWCP granted a schedule award for 11 percent permanent
impairment of the right lower extremity (RLE) and an additional 12 percent impairment of the
left lower extremity (LLE).5 The September 2009 award was under the sixth edition of the
A.M.A., Guides (2009) and included impairment due to both hind foot and ankle range of motion
(ROM) deficits. On October 25, 2012 OWCP granted a schedule award for two percent
impairment of the left upper extremity due to shoulder impingement syndrome.6 It also found
that appellant was not entitled to any additional impairment of the lower extremities under the
sixth edition of the A.M.A., Guides. The October 25, 2012 decision was based on the June 12,
2012 medical report of a Dr. Robyn Roberts.
In February 2013, appellant requested reconsideration of her October 25, 2012 schedule
award. OWCP later realized that it had mistakenly relied on June 12, 2012 findings of an
occupational therapist, rather than a qualified physician. As a result, it referred appellant for a
second opinion examination with Dr. B. Thomas Jeffcoat, a Board-certified orthopedic surgeon.7
In a report dated September 26, 2013, Dr. Jeffcoat found one percent bilateral lower
extremity impairment and no ratable (zero) impairment of the left upper extremity. In an
October 4, 2013 supplemental report, he indicated that appellant had no ratable (zero) lower
extremity impairment under Table 16-2, Foot and Ankle Regional Grid (LEI), A.M.A., Guides
501 (6th ed. 2009). With respect to her left upper extremity, Dr. Jeffcoat’s supplemental report
3

Docket No. 14-1021 (issued July 1, 2015).

4

Appellant’s left shoulder condition was the result of a January 1, 2010 off-premises fall, which she attributed to
left foot discomfort and pain. OWCP doubled her lower extremity occupational disease claims and designated claim
number xxxxxx163 as the master file.
5

The district medical adviser (DMA) found 14 percent LLE impairment. However, OWCP paid only 12 percent
in light of appellant’s June 27, 2008 two percent LLE award.
6

See A.M.A., Guides 402 (6th ed. 2009), Table 15-5, Shoulder Regional Grid. Appellant had undergone left
shoulder arthroscopic decompression on March 25, 2011.
7

Dr. Jeffcoat had previously examined appellant on July 9, 2009. At that time, he found two percent bilateral
lower extremity impairment under A.M.A., Guides 501 (6th ed. 2009), Table 16-2, Foot and Ankle Regional
Grid (LEI).

2

indicated that she had no impairment (zero) under Table 15-5, Shoulder Regional Grid, A.M.A.,
Guides 402 (6th ed. 2009).
In an October 11, 2013 report, the DMA concurred with Dr. Jeffcoat’s finding of no
ratable (zero) impairment of the upper and lower extremities under the sixth edition of the
A.M.A., Guides.
By decision dated October 16, 2013, OWCP modified its October 25, 2012 schedule
award to reflect no ratable (zero) impairment of the left upper extremity and bilateral lower
extremities under the sixth edition of the A.M.A., Guides.
It subsequently denied
reconsideration in a February 25, 2014 decision.
When this case was last on appeal, the Board set aside OWCP’s October 16, 2013
schedule award decision, and remanded the matter for further medical development. The Board
found that OWCP’s reliance on Dr. Jeffcoat’s second opinion evaluation was misplaced given a
number of noted deficiencies, including the doctor’s failure to adequately explain how he arrived
at his upper and lower extremity impairment ratings.8 The Board’s July 1, 2015 decision is
incorporated herein by reference.9
On remand, OWCP referred appellant for another second opinion examination.
Dr. Daniel P. Dare, a Board-certified orthopedic surgeon and OWCP-referral physician, provided
results on examination in an October 1, 2015 report. He reviewed appellant’s prior medical
records regarding her accepted conditions and the August 5, 2013 statement of accepted facts
(SOAF), which included information regarding her prior schedule awards, her date-of-injury job
duties, and various surgeries she had undergone with respect to her accepted conditions.10 As to
the shoulder, Dr. Dare found the examination “entirely unremarkable.” Appellant had full range
of motion, normal strength, and there was no instability. Additionally, Dr. Dare noted that there
was no evidence of impingement or tendinitis. He stated: “In essence, this was a normal
examination.” With respect to appellant’s feet, Dr. Dare noted that on inspection she had
calluses on the heel, which was indicative of ambulation on the heel. He also noted incisions
from her prior plantar fasciotomy, and commented that whenever he came close to touching her
skin, she would jump “implying … pain even at the very lightest touch.” Dr. Dare further noted
that when appellant ambulated, she made a point of walking on her toes. Appellant advised him
that she walked this way because she could not bear weight on her heel, but Dr. Dare noted that
when she thought she was unobserved, she did put weight on her heel.
Dr. Dare’s lower extremity diagnoses included history of chronic plantar fasciitis with
multiple extracorporeal shock treatments and subsequent plantar fasciotomy, and
8

The Board explained that once OWCP undertakes development of the record, it must do a complete job in
procuring medical evidence that resolves the relevant issues in the case. Richard F. Williams, 55 ECAB 343,
346 (2004).
9

Supra note 3.

10

The record also included evidence regarding appellant’s cervical and lumbar degenerative disc disease;
conditions that have not been accepted under the current claims. In his October 5, 2015 report, Dr. Dare questioned
why this evidence was included given that the August 5, 2013 SOAF made no mention of any accepted spine
condition.

3

well-documented chronic pain behavior. With respect to appellant’s left upper extremity, he
diagnosed impingement with partial rotator cuff tear, which was “totally resolved following
arthroscopic surgery….” Dr. Dare believed that appellant had reached maximum medical
improvement. He found “no problems whatsoever with her left shoulder,” and therefore zero
impairment of the left upper extremity. Regarding appellant’s lower extremities, Dr. Dare noted
that there were no true objective findings. He further noted that she exhibited a lot of pain
behavior and possibly secondary gain behavior. In conclusion, Dr. Dare indicated that he could
not assign appellant any disability whatsoever to either lower extremity.
On October 27, 2015 the DMA, Dr. Howard P. Hogshead, a Board-certified orthopedic
surgeon, concurred with Dr. Dare’s findings. The DMA indicated that Dr. Dare’s October 5,
2015 second opinion evaluation was “thorough and objective.” He further noted that Dr. Dare
reviewed a large medical record, obtained a history, and examined appellant. The DMA
explained that there were no findings that provided a basis for an additional impairment of the
right or LLE or of the left upper extremity. Consequently, he found zero percent impairment of
the RLE, LLE, and left upper extremity.
In an October 28, 2015 decision, OWCP found that appellant had zero percent
impairment of the left upper extremity and zero percent impairment of the bilateral lower
extremities. The decision also noted that the current medical evidence demonstrated that she had
zero percent impairment of the right arm.11
Appellant timely requested reconsideration. She submitted the appeal request form that
accompanied the October 28, 2015 merit decision. Appellant also submitted a six-page
handwritten letter dated November 3, 2015. In her letter, she expressed disagreement with
Dr. Dare’s impairment rating. Lastly, appellant submitted a copy of OWCP’s October 4, 2010
notification that her bilateral lower extremity claim (xxxxxx970) had been expanded to include
chronic pain syndrome.
In a November 25, 2015 decision, OWCP denied appellant’s request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.12 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for

11

The current claims have not been accepted for an injury involving the right upper extremity.

12

For total loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C. § 8107(c)(1) and
for a 100 percent loss of use of a leg, an employee shall receive 288 weeks’ compensation. Id. at § 8107(c)(2).

4

evaluating schedule losses.13 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).14
ANALYSIS -- ISSUE 1
In its July 1, 2015 decision, the Board remanded the case for further medical
development regarding the existence and extent of any left upper extremity and bilateral lower
extremity impairment due to appellant’s accepted bilateral foot condition and left shoulder
condition. On remand, OWCP referred her for a second opinion evaluation with Dr. Dare, who
found zero percent permanent impairment of her left upper extremity and zero percent permanent
impairment of the bilateral lower extremities. In an October 27, 2015 report, the DMA
concurred with Dr. Dare’s October 5, 2015 findings. Based on the latest medical evidence,
OWCP issued an October 28, 2015 merit decision finding that appellant had zero percent upper
or lower extremity impairment under the A.M.A., Guides (6th ed. 2009). The decision
effectively nullified appellant’s prior schedule awards dated September 16, 2009 and
October 25, 2012.
The Board finds that Dr. Dare’s October 5, 2015 report established that appellant has no
ratable impairment of the left upper extremity and bilateral lower extremities. He indicated that
her accepted left shoulder injury had “totally resolved following arthroscopic surgery….”
According to Dr. Dare, appellant’s bilateral shoulder examination was “entirely unremarkable.”
She had full range of motion, normal strength, no instability, and no evidence of impingement or
tendinitis. Dr. Dare characterized it as a “normal examination.” Accordingly, he found zero
percent impairment of the left upper extremity.
With respect to appellant’s lower extremities, Dr. Dare indicated that there were no true
objective findings. He also noted that she exhibited a lot of pain behavior and possibly
secondary gain behavior. In light of these factors, Dr. Dare did not assign any impairment to
either lower extremity. As previously noted, the DMA concurred with his October 5, 2015
findings. Since the case was last before the Board, appellant has not submitted any additional
medical evidence indicating that she currently has a ratable impairment under the A.M.A.,
Guides (6th ed. 2009). Accordingly, the Board affirms OWCP’s October 28, 2015 decision with
respect to her left upper extremity and bilateral lower extremities.
Appellant may request a schedule award or increase schedule award based on evidence of
a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a

13

20 C.F.R. § 10.404.

14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); see also Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a
(February 2013).

5

matter of right.15 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.16 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.17 A timely application for reconsideration, including all supporting documents,
must set forth arguments and contain evidence that either: (1) shows that OWCP erroneously
applied or interpreted a specific point of law; (2) advances a relevant legal argument not
previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.18 When a timely application for reconsideration does not meet
at least one of the above-noted requirements, OWCP will deny the request for reconsideration
without reopening the case for a review on the merits.19
ANALYSIS -- ISSUE 2
OWCP received appellant’s November 3, 2015 request for reconsideration on
November 9, 2015. Appellant submitted the appeal request form that accompanied the
October 28, 2015 merit decision, as well as a six-page handwritten letter. She expressed her
disagreement with Dr. Dare’s October 5, 2015 opinion. Appellant noted problems with her neck,
left shoulder, lower back, and both legs and feet. She also claimed that Dr. Dare hurt her back
during the October 5, 2015 examination. Lastly, appellant noted that she had undergone cervical
fusion and she believed that her neck condition should have been rated because it was related to
her left arm complaints.20
The Board notes that appellant’s cervical condition has not been accepted under the
current claims, and Dr. Dare’s October 5, 2015 upper extremity examination was “entirely
unremarkable.” The Board finds that appellant’s November 3, 2015 request for reconsideration
neither alleged nor demonstrated that OWCP erroneously applied or interpreted a specific point
of law. Additionally, appellant did not advance any relevant legal arguments not previously
considered by OWCP. Accordingly, she is not entitled to a review of the merits based on the
first and second requirements under section 10.606(b)(3).21

15

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
16

20 C.F.R. § 10.607.

17

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
18

20 C.F.R. § 10.606(b)(3).

19

Id. at §§ 10.607(b), 10.608(b).

20

On October 5, 2009 appellant underwent C5-6 anterior cervical discectomy with interbody fusion.

21

20 C.F.R. § 10.606(b)(3)(i) and (ii).

6

Appellant also failed to submit any “relevant and pertinent new evidence not previously
consider by OWCP “with her November 3, 2015 request for reconsideration. She did not submit
any new medical evidence on reconsideration. All appellant submitted was a copy of OWCP’s
October 4, 2010 notification that her claim (xxxxxx970) had been expanded to include
foot-related chronic pain syndrome. Because she did not provide any “relevant and pertinent
new evidence,” she is not entitled to a review of the merits based on the third requirement under
section 10.606(b)(3).22 Accordingly, OWCP properly declined to reopen appellant’s case under
5 U.S.C. § 8128(a).
CONCLUSION
Appellant failed to establish a ratable impairment of the left upper extremity and bilateral
lower extremities. The Board further finds that OWCP properly denied her November 3, 2015
request for reconsideration, pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 25 and October 28, 2015 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

22

Id. at § 10.606(b)(3)(iii).

7

